*1077OPINION.
Sterniiagen:
The Board has recently reversed the Commissioner in a similar situation, Robert W. Bingham, 8 B. T. A. 603, and it is unnecessary to set forth here the reasons for the decision. It may be said, however, as to the present case, that the stipulated facts show only that the dividend was declared and made payable in 1923 and check was mailed in that year. This is not, as a matter of law, the equivalent of saying that “ the cash or other property is unqualifiedly made subject to his demand.” It may be the skeleton, but more evidence would be needed to fill out the body of the statute.
Reviewed by the Board.

Judgment of no deficiency will be entered for the petitioner.

Morris and Love dissent.